Citation Nr: 0834117	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  However, this presumption is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

In the current appeal, the veteran's service medical records 
are negative for any evidence of bilateral hearing loss.  His 
July 1973 separation examination revealed normal hearing in 
both ears, and his ears were evaluated as normal at that 
time.

The veteran contends that his current bilateral hearing loss 
may have been caused by taking a required weekly dose of 
anti-malaria medication during his service in Vietnam, and/or 
by exposure to loud noises throughout his service in the 
Army.  However, the evidence currently of record does not 
provide any information with regard to these claimed 
exposures.  On remand, the RO should contact the National 
Personnel Records Center (NPRC) for purposes of obtaining all 
service records, medical and personnel, if available, for the 
veteran for the duration of his active service from August 
23, 1969 to August 22, 1973.

To support his claim, the veteran has submitted statements 
from two of his private doctors.  The first statement, dated 
in July 2006 from Dr. S.L.K., notes that the veteran has 
presented over the past two years with progressive 
sensorineural hearing loss and that the veteran has provided 
a history of serving in Vietnam and being exposed to anti-
malaria medication as well as to loud explosions.  While Dr. 
S.L.K. stated, "Both of these factors have been cited as 
causes of hearing loss," he did not provide any test results 
to show that the veteran does currently suffer from hearing 
loss for VA purposes, nor did he offer an opinion as to 
whether these factors caused or related to the veteran's 
current bilateral hearing loss.  The second statement, dated 
in November 2006 from Dr. S.D.M., notes the veteran's 
progressive hearing loss over the past twenty years and that 
the veteran has provided a history of being exposed in 
service in Vietnam to rocket shells, gunfire, and medication 
for malaria prevention.  While Dr. S.D.M. stated, "I think 
it's reasonable to assume that either noise exposure or the 
anti-malarial drug contributed to his hearing loss 
today...[m]ost likely his hearing loss is service-connected," 
he did not provide any test results to show that the veteran 
does currently suffer from hearing loss for VA purposes.

Other than these two private doctor statements, the claims 
file does not contain any medical evidence (either VA or 
private) from the time after the veteran's discharge from 
active service to the present day.  The Veterans Claims 
Assistance Act (VCAA) and its implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical nexus opinion based upon a review of the 
evidence of record if VA determines that such measures are 
necessary to decide the claim on appeal.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  Because the claims file does not 
contain any evidence to show that the veteran currently 
suffers from hearing loss for VA purposes, and in light of 
the fact that two private doctors have acknowledged the 
veteran's claimed hearing loss and have addressed the 
veteran's alleged in-service exposure to anti-malaria 
medication and loud noises, a VA medical examination and 
nexus opinion are warranted in order to fully and fairly 
evaluate the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for bilateral 
hearing loss at any time since his 
discharge from active service on August 
22, 1973.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any and all 
service records, medical and personnel, 
if available, for the veteran for the 
duration of his active service from 
August 23, 1969 to August 22, 1973.  
The RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If any records 
are unavailable, then a negative reply 
is requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent, and 
etiology of his bilateral hearing loss.

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.

All necessary tests should be 
conducted.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies: 
1000, 2000, 3000, and 4000 Hertz.  The 
examiner is also asked to provide an 
average of the above frequencies for 
each ear and indicate speech 
recognition scores for each ear using 
the Maryland CNC Test.

The examiner is requested to offer an 
opinion as to:

(a).  Does the veteran currently have 
bilateral hearing loss?  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has bilateral hearing loss, is 
it as least as likely as not (i.e., 50 
percent or more probability) that such 
disorder had its onset during his 
period of active service (from August 
23, 1969 to August 22, 1973), or that 
it was caused by any incident that 
occurred during such active service 
(to include in-service exposure to 
anti-malaria medication and/or loud 
noises)?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss on the merits.  If 
any determination remains adverse to the 
veteran, then he should be furnished with 
a Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.















The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

